Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fabian Koenigbauer on March 2, 2022.
Applicants amendments with the reply of 02/10/2022 are entered/
The application has been amended as follows: 

In the claims

	The phrase in lines 1-2 of claim 1 is amended as follows:  A method for [[calculating loss of]] analyzing heterozygosity [[(LOH)]] in microsatellite loci

The phrase in lines 8-9 of claim 1 is amended as follows:  at least one of the primers of each [[plurality of]] pair[[s]] of primers is labeled with a fluorescent dye to provide relative fluorescent units of each amplification product; and,


Lines 10-16 of claim 1 are amended to recite:  b)  calculating ratios of RFUs of each amplification product from the bladder sample to RFUs of each amplification product from the buccal matched control sample, wherein a calculated ratio falling outside a cutoff range of a ratio of an amplification product from a normal bladder sample to an amplification product from a buccal matched control indicates loss of heterozygosity (LOH) in the microsatellite locus, wherein:

Lines 17-42 of claim 1 are amended as follows:  
(1) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 3 and an optional fluorescent dye label and (2) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 4 and an optional fluorescent dye label are the pair of primers for FGA; 
(3) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 5 and an optional fluorescent dye label and (4) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 6 and an optional fluorescent dye label are the pair of primers for D9S747; 
(5) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 13 and an optional fluorescent dye label and (6) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 14 and an optional fluorescent dye label are the pair of primers for MBP; 
(7) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 11 and an optional fluorescent dye label and (8) a primer [[having a nucleotide sequence]] 
(9) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 17 and an optional fluorescent dye label and (10) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 18 and an optional fluorescent dye label are the pair of primers for THO1; 
(11) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 19 and an optional fluorescent dye label and (12) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 20 and an optional fluorescent dye label are the pair of primers for IFN-A; 
(13) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 21 and an optional fluorescent dye label and (14) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 22 and an optional fluorescent dye label are the pair of primers for D21S1245; and/or 
(15) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 23 and an optional fluorescent dye label and (16) a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 24 and an optional fluorescent dye label are the pair of primers for D20S48.

Claim 14 is amended as follows:  The method of claim 1, wherein the bladder sample is obtained from a urine sample, or is a bladder biopsy sample.



	Claim 31 is amended as follows:  The method of claim 1, wherein the primers [[having a nucleotide sequence]] consisting of SEQ ID NO: 3, 5, 11, 13, 17, 19, 21, and 23 are labeled with a fluorescent dye.

Claim 34 is amended as follows:  The method of claim 32, wherein: 
the 5' end of the primers [[having a nucleotide sequence]] consisting of SEQ ID NO: 3, 5, and 21 are labelled with VIC; 
the 5' end of the primers [[having a nucleotide sequence]] consisting of SEQ ID NO: 11, 17, 23 are labelled with NED; 
the 5' end of the primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 13 is labelled with 6-FAM; and/or 
the 5' end of the primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 19 is labelled with PET.

Claim 35 is amended as follows:  The method of claim 1, wherein: 
a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 3 and a fluorescent dye label and a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 4 are the pair of primers for FGA; 

a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 13 and a fluorescent dye label and a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 14 are the pair of primers for MBP; 
a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 11 and a fluorescent dye label and a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 12 are the pair of primers for D9S162; 
a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 17 and a fluorescent dye label and a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 18 are the pair of primers for THO1; 
a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 19 and a fluorescent dye label and a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 20 are the pair of primers for IFN-A; 
a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 21 and a fluorescent dye label and a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 22 are the pair of primers for D21S1245; and/or 
a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 23 and a fluorescent dye label and a primer [[having a nucleotide sequence]] consisting of SEQ ID NO: 24 are the pair of primers for D20S48.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of the Applicants’ amendments to the claims of 02/10/2022 and the additional Examiner’s amendment as set forth above, the rejections of claims as set forth in the Office Action of 11/24/2021 are withdrawn.  The allowed claims are directed to methods that include the analysis of a combination of microsatellite markers in a bladder sample as compared to a matched buccal control.  The analysis of the microsatellite markers in the methods of the claims is performed via PCR in which each of eight microsatellite loci are amplified using a pair of specifically identified primers.  The prior art does not teach or suggest the combination of the required primers (i.e.:  the primers of SEQ ID NOs: 3-6, 11-14, 17-24) which are particularly well-suited for multiplexed analysis of the recited microsatellite loci; as such the amplification of loci using the required combination of primers as not well-understood, routine or conventional in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634